2017 IL App (1st) 160979
                                             No. 1-16-0979
                                   Opinion filed September 20, 2017


                                                                                       Third Division

     ______________________________________________________________________________

                                                IN THE
                                 APPELLATE COURT OF ILLINOIS
                                           FIRST DISTRICT
     ______________________________________________________________________________

     In re COMMITMENT OF                         )      Appeal from the
     EARL CHESTER                                )      Circuit Court of
                                                 )      Cook County.
     (The People of the State of Illinois,       )
                                                 )      No. 07 CR 80008
                           Petitioner-Appellee,  )
                                                 )      Honorable
     v.                                          )      Thomas J. Bryne,
                                                 )      Judge, presiding.
     Earl Chester,                               )
                                                 )
                           Respondent-Appellant) )
     ______________________________________________________________________________

                 PRESIDING JUSTICE COBBS delivered the judgment of the court, with
              opinion.
                 Justices Fitzgerald Smith and Pucinski concurred in the judgment and opinion.

                                               OPINION

¶1         Following a stipulated adjudication as a sexually violent person pursuant to the Sexually

        Violent Persons Commitment Act (Act) (725 ILCS 207/1 et seq. (West 2006)), respondent,

       Earl Chester, appeals from the circuit court’s denial of his motion to withdraw his stipulation

       and its order committing him to the Illinois Department of Human Services (IDHS) for

       institutional treatment. He contends that the trial court erred in accepting his stipulation
     No. 1-16-0979

        because (1) the Act does not provide for stipulations and (2) the court failed to conduct a

        fitness hearing prior to accepting the stipulation. We affirm.

¶2                                           BACKGROUND

¶3         On August 16, 2007, the State filed a petition to commit respondent as a sexually violent

        person under the Act. In its petition, the State alleged that respondent (1) was found guilty of

        sexual assault in the circuit court of Cook County and sentenced to 22 years in the

        Department of Corrections, (2) had been diagnosed with paraphilia, not otherwise specified,

        non-consenting persons (PNOS), a mental disorder which predisposes respondent to commit

        acts of sexual violence, and (3) was dangerous because his mental disorder created a

        substantial probability that he would engage in acts of sexual violence in the future.

¶4         In support of its petition, the State included the report of a psychological evaluation of

        respondent conducted by Dr. Ray Quackenbush, Psy.D. Prior to the evaluation, the doctor

        informed respondent of the nature and structure of the proceedings under the Act. In his

        report, Dr. Quackenbush indicated that respondent articulated his understanding of the

        information and consented to the interview. As part of the evaluation, Dr. Quackenbush

        interviewed respondent, reviewed his arrest and conviction history, and examined

        respondent’s prison disciplinary and medical files. Several assessment methods were used to

        determine respondent’s level of risk for committing future sexually violent offenses.

        Respondent was diagnosed with (1) PNOS, (2) polysubstance dependence, and (3) antisocial

        personality disorder. Based on the evaluation, Dr. Quackenbush concluded that respondent

        showed a substantial and continuing risk for sexual offense recidivism and his actions met

        the criteria for PNOS. As such, he recommended that respondent be found to be a sexually

        violent person under the Act and subject to civil commitment for clinical intervention to


                                                    -2-
     No. 1-16-0979

        prevent respondent from engaging in future acts of sexual violence. On September 11, 2007,

        the court found probable cause to believe that respondent was a sexually violent person and,

        pursuant to section 30(c) of the Act (725 ILCS 207/30(c) (West 2006)), ordered respondent

        to participate in an evaluation to determine whether he was a sexually violent person. On that

        same date, both respondent and the State filed a demand for a jury trial.

¶5         On January 9, 2008, upon respondent’s request, the court ordered Dr. Eric Ostrov to

        conduct any and all examinations of respondent in preparation of his defense in the

        commitment proceeding. 1 The matter was continued by agreement of the parties over the

        course of the next several years. On July 13, 2010, the court granted the State’s motion for a

        current sexually violent person evaluation of respondent. Because Dr. Quackenbush was no

        longer available, the State requested that the Department of Corrections be directed to assign

        an evaluator to perform a current evaluation of respondent. Although the State asserts that

        Dr. John Arroyo submitted evaluation reports concerning respondent on December 2010,

        September 25, 2013, and November 25, 2013, and that Dr. Kimberly Weitl submitted reports

        on October 26, 2007, February 15, 2010, June 18, 2013, and October 31, 2013, those reports

        do not appear in the record.

¶6         Trial in this matter commenced and the jury was sworn in on March 9, 2015. On March

        10, 2015, prior to proceeding with trial, the parties tendered a stipulation in which they

        agreed that respondent was waiving his right to a jury trial, the State’s evaluators would

        opine that respondent had been convicted of a sexually violent offense, respondent suffers

        from mental disorders and is substantially probable to reoffend, and, thus, based on the

        stipulation, the Court would find respondent to be sexually violent person. In presenting the

           1
               The record does not disclose Dr. Ostrov’s medical field of practice.

                                                             -3-
No. 1-16-0979

   stipulation, defense counsel indicated that he had reviewed each paragraph with respondent

   and answered any questions respondent had regarding the agreement. Before accepting the

   stipulation, the following colloquy occurred :

          “THE COURT: *** Did you review this document with your lawyer?

          [RESPONDENT]: Yes, I did.

          THE COURT: Did you review each and every one of these 16 paragraphs with your

      lawyer regarding the stipulation that you’re asking to enter at this time?

          [RESPONDENT]: Yes.

          THE COURT: I’m showing you page three of the stipulation and agreement. Is that

      your signature on this stipulation?

          [RESPONDENT]: Yes, it is.

          THE COURT: And is it your intention at this time to waive or give up your right to a

      jury trial in this matter?

          [RESPONDENT]: Yes.

          THE COURT: And proceed by way of stipulation where you’re admitting that at this

      time you’re currently a sexually violent person under the statute; is that correct?

          [RESPONDENT]: Yes.

          THE COURT: Do you understand that you do have a right to a trial in this matter,

      either a right to a trial before a jury or a judge? Do you understand that?

          [RESPONDENT]: Yes.

          THE COURT: Now, if you’re stipulating as laid out in the written stipulation and

      agreement, you’re giving up the right that you have to a jury trial. Do you understand

      that?
                                              -4-
     No. 1-16-0979

               [RESPONDENT]: Yes.

               THE COURT: You’re also giving up the right you have to a trial before a judge. Do

           you understand that?

               [RESPONDENT]: What you’re saying I can’t have a jury trial no more.

               THE COURT: Well, you could have if you decided to, but the agreement that you’re

           entering into says you would give up your right to the jury trial.

               [RESPONDENT]: Yes.

               THE COURT: And you would agree to the allegations in the petition, that you’re a

           sexually violent person. Is that what you would like to do?

               [RESPONDENT]: Yeah, yeah.

               THE COURT: All right.”

        The trial court accepted the stipulation, adjudicated respondent as a sexually violent person,

        and remanded him to the custody of IDHS.

¶7         On March 31, 2015, respondent filed a pro se motion to vacate the stipulation. In his

        motion, respondent argued that despite having agreed to the stipulation and asserting on the

        record that he understood the rights he would have been relinquishing, he had changed his

        mind. In response, the State argued that respondent failed to allege good cause as to why the

        stipulation should not be binding. Defense counsel did not supplement the respondent’s

        pro se motion. However, at the hearing on the motion, defense counsel argued that it was in

        the interest of justice, based on respondent’s “mental illness,” that the court allow respondent

        to withdraw the stipulation. Defense counsel acknowledged that he thoroughly reviewed the

        stipulation with respondent, that the provisions in the stipulation were true, and that that the

        court properly admonished the respondent. He noted that on the day of trial, respondent

                                                   -5-
       No. 1-16-0979

          approached him concerning the stipulation. Respondent had never been through jury

          selection before; he was tired, wanted it to be over with, and did not want to face the

          witnesses.

¶8            The trial court denied the motion. In so doing, the court commented that,

                         “I don’t think his mental illness or any other disability that he may be suffering

                  impacted his understanding of the nature of the stipulation or the consequences

                  thereof at the time. There is no reason based in law or the facts surrounding the actual

                  stipulation that would warrant the [c]ourt to allow the respondent to withdraw the

                  stipulation or to set aside the stipulation at this time.”

          On January 28, 2016, following a dispositional hearing, respondent was committed to

          institutional care for treatment. Respondent appeals.

¶9                                                  ANALYSIS

¶ 10          Respondent argues that the trial court erred when it denied his motion to vacate his

          stipulation as a sexually violent person and committing him to IDHS. Specifically,

          respondent contends that the trial court erred when it initially accepted a stipulation that

          respondent was a sexually violent person because (1) the Act does not provide any procedure

          or mechanism to stipulate as a sexually violent person and (2) the court failed to make any

          preliminary inquiry into his mental capacity to either understand or comprehend the

          stipulation.

¶ 11          Respondent’s claim regarding the propriety of accepting a stipulation in civil

          commitment proceedings under the Act involves statutory construction and presents a pure

          legal question subject to de novo review. In re Detention of Hardin, 238 Ill. 2d 33, 40 (2010).

          When construing a statute, our goal is to determine and effectuate the legislature’s intent,

                                                        -6-
       No. 1-16-0979

          best indicated by giving the statutory language its plain and ordinary meaning. Id. Because

          all provisions of a statutory enactment are viewed as a whole, words and phrases should not

          be construed in isolation but should be interpreted considering other relevant provisions of

          the statute. In re Detention of Lieberman, 201 Ill. 2d 300, 308 (2002). As such, each word,

          clause, and sentence of the statute, if possible, must be given reasonable meaning and not

          rendered superfluous. Id. at 308. Thus, this court will not depart from the statute’s plain

          language by reading in exceptions, limitations, or conditions in conflict with the legislature’s

          intent. Hardin, 238 Ill. 2d at 40. With these principles in mind, we turn to respondent’s

          claims.

¶ 12                                     Permissibility of Stipulations

¶ 13         Respondent argues that the trial court erred in accepting the stipulation because the Act

          does not provide a procedure or mechanism for respondent to stipulate as a sexually violent

          person. In response, the State first argues that respondent has waived this issue by failing to

          develop his arguments on appeal. Alternatively, the State argues that respondent’s statutory

          argument is meritless because as a civil proceeding, stipulations are permissible and binding

          unless proved to be unreasonable.

¶ 14         As a preliminary matter, we address the State’s waiver argument. Specifically, the State

          argues that respondent did not explain how his stipulation violated the traditional rules

          governing stipulations but rather focuses his argument on the impermissibility of stipulations

          under the Act. Thus, the State urges forfeiture. We would agree that respondent’s argument is

          not grounded in those principles that might ordinarily accompany an argument in support of

          vacating a stipulation. Nevertheless, respondent’s major contention presented in the trial

          court, and also here on appeal, remains unaltered: his stipulation should be vacated. Thus, we


                                                     -7-
       No. 1-16-0979

          decline to find the issue waived and turn our attention to the substantive issue presented in

          this appeal.

¶ 15         Under the Act, a sexually violent person may be committed to the custody of IDHS for

          control, care, and treatment until the person is no longer a sexually violent person. 725 ILCS

          207/40(a) (West 2006). A sexually violent person is “a person who has been convicted of a

          sexually violent offense, has been adjudicated delinquent for a sexually violent offense, or

          has been found not guilty of a sexually violent offense by reason of insanity and who is

          dangerous because he or she suffers from a mental disorder that makes it substantially

          probable that the person will engage in acts of sexual violence.” 725 ILCS 207/5(f) (West

          2006).

¶ 16         Proceedings under the Act are civil rather than criminal in nature. In re Detention of

          Samuelson, 189 Ill. 2d 548, 553 (2000). To initiate proceedings under the Act, the State’s

          Attorney or Attorney General must file a petition with the circuit court to have the

          respondent committed as a sexually violent person. 725 ILCS 207/15 (West 2006);

          Samuelson, 189 Ill. 2d at 553. Once the petition is filed, the court must hold a hearing to

          determine whether there is probable cause to believe that the person named in the petition is a

          sexually violent person. 725 ILCS 207/30(b) (West 2006). If probable cause is not

          established, the petition must be dismissed. 725 ILCS 207/30(c) (West 2006). At trial, the

          petitioner has the burden of proving the allegations in the petition beyond a reasonable doubt.

          725 ILCS 207/35(d)(1) (West 2006). If a court or a jury determines that a person is a sexually

          violent person, the court shall order the person to be committed to the custody of IDHS. 725

          ILCS 207/40(a) (West 2006). After a person has been committed to institutional care, IDHS

          is to conduct an examination of his mental condition within six months of the initial


                                                     -8-
       No. 1-16-0979

          commitment and again at least once every 12 months. 725 ILCS 207/55(a) (West 2006). The

          Act also provides that “[t]he provisions of the Civil Practice Law *** shall apply to all

          proceedings hereunder except as otherwise provided.” 725 ILCS 207/20 (West 2006). The

          Act is silent with respect to the permissibility of stipulations at any phase of the civil

          commitment process.

¶ 17         Although the Act does not expressly provide for stipulations, we note that courts favor

          stipulations because they tend to promote disposition of cases, simplification of issues, and

          the saving of expense to litigants. People v. Woods, 214 Ill. 2d 455, 468 (2005). A stipulation

          is conclusive as to all matters necessarily included in it and no proof of stipulated facts is

          necessary since the stipulation is substituted for proof and dispenses with the need for

          evidence. Id. at 469 A court may reject an otherwise valid stipulation only if it is fraudulent,

          unreasonable, or in violation of public policy. In re Marriage of Tantiwongse, 371 Ill. App.

          3d 1161, 1163 (2007). However, parties will not be relieved from a stipulation in the absence

          of a clear showing that the matter stipulated is untrue and then only when the application is

          seasonably made. Brink v. Industrial Comm’n, 368 Ill. 607, 609 (1938). Therefore, a trial

          court’s decision to accept a stipulation will not be disturbed absent a manifest abuse of

          discretion. Tantiwongse, 371 Ill. App. 3d at 1163.

¶ 18         Respondent has not cited to any case which would support his argument here on appeal.

          He instead urges us to consider procedures found to be impermissible under the Mental

          Health and Development Disabilities Code (Code) (405 ILCS 5/1-100 et seq. (West 2006))

          when deciding whether stipulations are permissible under the Act. He concedes that the Act

          makes no reference to the Code. Nevertheless, relying on In re Michael H., 392 Ill. App. 3d

          965 (2009), he maintains that the policy and legal reasons for not allowing mental health


                                                     -9-
       No. 1-16-0979

           patients to stipulate under the Code to involuntary commitments apply equally to

           commitments under the Act. Citing Samuelson, 189 Ill. 2d at 563, he maintains that

           “individuals subject to the Act comprise a very specific type of mental disease causing

           specific types of behavior from the mental illness.” 2

¶ 19           Michael H. involved the involuntary admission of an individual pursuant certain

           provisions under the Code. 392 Ill. App. 3d 965. In that case, the State, as petitioner, filed a

           petition for involuntary admission, alleging that Michael was a person subject to involuntary

           admission pursuant to section 3-813(b) of the Code (405 ILCS 5/3-813(b) (West 2006)).

           Michael H., 392 Ill. App. 3d at 967. The petition alleged that, due to mental illness, Michael

           was a danger to himself or others and was unable to provide for his basic physical needs or

           protect himself from harm without help. Id. The court convened for a hearing on the petition.

           Id. at 968. At the hearing, Michael’s attorney informed the court that Michael would give up

           his right to the scheduled hearing. Id. After inquiring of Michael whether he had heard the

           comments made by his attorney, the court indicated that Michael had no objection to the

           court signing the order of commitment and entered an order finding him subject to continued

           involuntary admission. Id. On appeal, the Fifth District Appellate Court reversed, holding

           that a respondent subject to proceeding under the Code could not effectively waive the entire

           hearing on a petition for involuntary admission. Id. at 979.

¶ 20           Although respondent here characterizes his condition as a “mental illness,” nothing in the

           record supports such a conclusion. Respondent’s sexual misconduct is consistently

           characterized in Dr. Quackenbush’s report and in the State’s petition as a “mental disorder”

           and not as “mental illness.” The distinction, we believe, is an important one. The Code

               2
                 Respondent misperceives language in Samuelson, which clearly distinguishes between “mental illness”
       under the Code and “mental disorder” under the Act. 189 Ill. 2d at 563, 568.
                                                            - 10 -
       No. 1-16-0979

           defines mental illness as “a mental, or emotional disorder that substantially impairs a

           person’s thought, perception of reality, emotional process, judgment, behavior, or ability to

           cope with the ordinary demands of life, but does not include *** an abnormality manifested

           only by repeated criminal or otherwise antisocial conduct.” 405 ILCS 5/1-129 (West 2006).

           Consistent with Dr. Quackenbush’s diagnosis of respondent, “mental disorder” under the Act

           is defined as “a congenital or acquired condition affecting the emotional or volitional

           capacity that predisposes a person to engage in acts of sexual violence.” 725 ILCS 207/5(b)

           (West 2006). We find significant that, antisocial conduct, which is included as a part of Dr.

           Quackenbush’s diagnosis of respondent, is expressly excluded from the definition of mental

           illness.

¶ 21            Clearly, the legislature deemed it appropriate to distinguish between “mental illness” and

           “mental disorders” and to define criminal sexual misconduct as something other than a

           mental illness. It has not escaped our notice, that unlike the proceedings for involuntary

           admission of the mentally ill, proceedings for the civil commitment of sexually violent

           persons are included in the “Criminal Procedure” chapter of the Illinois Compiled Statutes.

           725 ILCS 207/1 et seq. (West 2006). As the court in Samuelson noted, “persons subject to

           the Sexually Dangerous Persons Act [(725 ILCS 205/0.01 et seq. (West 1998))] possess

           characteristics which set them apart from the greater class of persons who fall within the

           Mental Health Code, and such persons present different societal problems.” 3 Samuelson, 189

           Ill. 2d at 563. Mental illness is not a crime. In re Stephenson, 67 Ill. 2d 544, 556 (1977).

           Sexual violence committed by individuals with mental disorders, however, is. 725 ILCS

           207/1 et seq. (West 2006).


       3
         In Samuelson, 189 Ill. 2d at 563, the court found comparable characteristics of individuals subject to the Act and
       those subject to the Sexually Dangerous Persons Act (725 ILCS 205/0.01 (West 1998)).
                                                              - 11 -
       No. 1-16-0979

¶ 22         In light of the above, we decline to extend the holding of In re Michael to the facts of this

          case. Neither do we express any opinion on its holding. Suffice it to say that we reject out of

          hand respondent’s entreaty to consider the Code in determining the propriety of stipulations

          in the context of the Sexually Violent Persons Commitment Act.

¶ 23         The availability of stipulations under the Act, however, was considered by the appellate

          court in our neighboring Second District. In In re Commitment of Walker, 2014 IL App (2d)

          130372, the parties entered a stipulation that provided, inter alia, that the respondent was a

          sexually violent person. Id. ¶ 5. Following the trial court’s acceptance of the stipulation, the

          respondent filed a motion to withdraw it, alleging that his decision to enter into the

          agreement was based on reports by the evaluating psychologists and that there were several

          problems with the bases for their opinion. Id. ¶ 6. The respondent’s motion to withdraw was

          denied. Id.

¶ 24         On appeal, the respondent argued that because stipulations were not authorized by the

          Act, the trial court should not have accepted his. Id. ¶ 34. The respondent cited to no

          authority which would bar the use of stipulations in civil commitment proceedings. Id. ¶ 36.

          Noting that stipulations are generally favored and would be enforced unless unreasonable,

          procured by fraud, or violative of public policy, the court rejected respondent’s argument as

          “wholly unpersuasive.” Id. ¶¶ 36-38.

¶ 25         Respondent urges our rejection of Walker as dispositive because the court there failed to

          consider either the mental health nature of the proceedings or the similarities between the Act

          and the Code. As we have previously noted, as did the court in Walker, that respondent here

          has cited to no case which would prohibit the use of stipulations under the Act. That said, in

          light of our discussion above, we agree with the holding in Walker. We find no basis either in


                                                     - 12 -
       No. 1-16-0979

          the plain language in the Act or in case law that would prohibit a respondent, subject to civil

          commitment under the Act, to knowingly enter into a stipulation that he or she is a sexually

          violent person.

¶ 26                                          Capacity to Stipulate

¶ 27          Respondent next contends that the trial court erred when it did not inquire into his

          capacity to stipulate. Specifically, he argues that the trial court erred when it did not make

          any inquiry into the manner in which his “mental illness” impacted his ability to comprehend

          the stipulation. In response, the State argues that respondent has forfeited this argument on

          appeal because he did not raise the argument in the trial court. Alternatively, the State argues

          that respondent does not have a statutory right to a fitness hearing in a sexually violent

          person commitment proceeding. Further the State contends that it would be improper for this

          court to apply a specific requirement not expressly provided for in the Act.

¶ 28          Again, respondent was not diagnosed with a mental illness, and nothing in the evaluation

          reports, nor in respondent’s responses to the court’s admonishments, suggested a lack of

          capacity such that the need for a fitness hearing might be implicated. 4 In any case, it is well

          settled that issues not raised in the trial court are forfeited and may not be raised for the first

          time on appeal. Haudrich v. Howmedica, Inc., 169 Ill. 2d 525, 536 (1996). As respondent

          failed to raise the argument of his right to a fitness hearing before the trial court, the issue is

          forfeited.

¶ 29                                             CONCLUSION

¶ 30          We find no impropriety in the trial court’s acceptance of the respondent’s stipulation.

          Further, we find no basis in the record upon which to relieve respondent from his stipulation.




                                                      - 13 -
       No. 1-16-0979

           Thus, we hold that the trial court did not err in denying respondent’s motion to vacate.

           Accordingly the judgment of the circuit court of Cook County is affirmed.

¶ 31           Affirmed.




               4
                In In re Commitment of Weekly, 2011 IL App (1st) 102276, this court held that a respondent subject to
       civil commitment under the Act has neither a statutory nor due process right to a fitness evaluation.




                                                             - 14 -